 


109 HR 112 IH: To require the videotaping of interrogations and other pertinent actions between a detainee or prisoner in the custody or under the effective control of the armed forces of the United States pursuant to an interrogation, or other pertinent interaction, for the purpose of gathering intelligence and a member of the armed forces of the United States, an intelligence operative of the United States, or a contractor of the United States.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 112 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Holt introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the videotaping of interrogations and other pertinent actions between a detainee or prisoner in the custody or under the effective control of the armed forces of the United States pursuant to an interrogation, or other pertinent interaction, for the purpose of gathering intelligence and a member of the armed forces of the United States, an intelligence operative of the United States, or a contractor of the United States. 
 
 
1.Requirement for videotape recordings of interrogations and other pertinent interactions among detainees or prisoners in the custody of or under the effective control of the United States and members of the armed forces of the United States, intelligence operatives of the United States, and contractors of the United States 
(a)In generalIn accordance with the Geneva Conventions of 1949, the International Covenant on Civil and Political Rights, the Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment, and prohibitions against any cruel, unusual, and inhumane treatment or punishment under the Fifth, Eighth, and Fourteenth Amendments to the Constitution of the United States, the President shall take such actions as are necessary to ensure that any interrogations and other pertinent interactions between an individual who is a detainee or prisoner in the custody or under the effective control of the armed forces of the United States pursuant to an interrogation, or other pertinent interaction, for the purpose of gathering intelligence and a member of the armed forces of the United States, an intelligence operative of the United States, or a contractor of the United States, is videotaped. 
(b)Classification of informationThe President shall provide for the appropriate classification, to protect United States national security and the privacy of detainees or prisoners held by the United States, of videotapes referred to in subsection (a). Videotapes shall be made available, under seal if appropriate, to both prosecution and defense to the extent they are material to any military or civilian criminal proceeding. 
2.Unfettered access prisoners and detainees of the United States to ensure independent monitoring and transparent investigationsThe President shall take such actions as are necessary to ensure that representatives of the following organizations are immediately granted unfettered access to detainees or prisoners in the custody or under the effective control of the armed forces of the United States: 
(1)The International Federation of the International Committee of the Red Cross and the Red Crescent. 
(2)The United Nations High Commissioner for Human Rights. 
(3)The United Nations Special Rapporteur on Torture. 
3.Guidelines for videotape recordings 
(a)Development of guidelinesThe Judge Advocate General (as defined in section 801(1) of title 10, United States Code, (Article I of the Uniform Code of Military Justice)) shall develop guidelines designed to ensure that the videotaping required under section 1 is sufficiently expansive to prevent any abuse of detainees and prisoners referred to in section 1(a) and violations of law binding on the United States, including treaties specified in section 1(a). 
(b)30-Day deadline for submittal to CongressNot later than 30 days after the date of the enactment of this Act, the Judge Advocate General shall submit to Congress a report containing the guidelines developed under subsection (a). 
 
